Bao, C. J.
In accordance with stipulation of counsel that the items marked “B” covered by the foregoing protests consist of hoze nozzles in chief value of brass similar in all material respects to those the subject of United States v. Lipman’s (52 CCPA 59, C.A.D. 859); that the items marked “C” consist of hoze nozzles in chief value of zinc the same in all material respects, except the component material of chief value, as those the subject of C.A.D. 859, supra; and that the items marked £tD” consist of sprays, connections, and couplings, in chief value of brass, 'the hose 'sprays being screwed on to the end of a garden hose as a spray in place of a nozzle such as that involved in said C.A.D. 859, and the couplings and connections being used to join together two lengths of such garden hose, the claims of the plaintiffs were sustained.